  Exhibit 10.2


 
STOCK PURCHASE
AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT, dated as of August 1, 2018 (the “Agreement”), is
by and among Pacific Energy Development Corp. (“Buyer”), a Nevada corporation
and wholly-owned subsidiary of PEDEVCO Corp., a Texas corporation, and Hunter
Oil Production Corp., a Florida corporation (the “Shareholder”).
 
RECITALS:
 
WHEREAS, the Shareholder owns all of the issued and outstanding shares of stock
of Ridgeway Arizona Oil Corp., an Arizona corporation (“RAOC”), and EOR
Operating Company, a Texas corporation (“EOR”) (RAOC and EOR are sometimes
referred to collectively as the “Companies” or separately as a “Company”);
 
WHEREAS, Buyer, Milnesand Mineral, Inc., a Delaware corporation (“MMI”), and
Chaveroo Minerals, Inc., a Delaware corporation (“CMI”), have entered into that
certain Purchase and Sale Agreement dated the date hereof (the “PSA”) concerning
the purchase of certain oil and gas assets (the “Assets”);
 
WHEREAS, Buyer desires to acquire all of shares of stock of the Companies from
the Shareholder; and
 
WHEREAS, Shareholder, MMI, CMI, Buyer, and Doherty & Doherty LLP (the “Escrow
Agent”) have entered into that certain Escrow Agreement dated the date hereof
(the “Escrow Agreement”); and
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound, agree as follows:

 
ARTICLE I
THE TRANSACTION
 
Section 1.1. Closing. The closing (the “Closing”) of the transaction
contemplated herein (the “Transaction”) is conditioned upon the closing of the
transactions contemplated in the PSA, and will occur simultaneously therewith.
Termination of the PSA in accordance with section 7.4 thereof shall, except as
provided in the Escrow Agreement, terminate this Agreement and the parties shall
have no liability or obligation hereunder except and to the extent such
termination results from the willful breach by a party of any of its covenants
or agreements hereunder, in which case the non-breaching party shall have the
right to seek all remedies available at law or in equity, including specific
performance, for such willful breach.
 
Section 1.2. Purchase. At the Closing, Buyer will acquire from the Shareholder
10 shares of the common stock of RAOC and 300 shares of the common stock of EOR
(collectively, the “Shares”), in each case representing all of the issued and
outstanding equity stock of the respective Company. The purchase provided for
pursuant to this Section 1.2 shall be effective as of the effective date of the
transactions contemplated in the PSA (the “Effective Time”).
 
Section 1.3.     Purchase Price. At the Closing, as consideration for the
purchase of the Shares pursuant to the terms hereof, Buyer will pay the
Shareholder $2,815,636 in cash (the “Stock Purchase Price”) by wire transfer in
clear funds to the account designed in Exhibit A.
 
 
 
1

 
 
Section 1.4.     Taking of Necessary Action; Further Action. At and after the
Closing, each of the Parties will take all such reasonable and lawful action as
may be necessary or appropriate in order to effectuate the Transaction in
accordance with this Agreement as promptly as possible. The Transaction shall be
effective as of the Effective Time.
 
Section 1.5.     Definitions. The definitions of certain capitalized terms are
set forth in Section 6.2.
 
ARTICLE II
REPRESENTATIONS
AND WARRANTIES OF BUYER
 
Buyer represents and warrants to the Shareholder as follows:
 
Section 2.1.     Authority; Non Contravention; Approvals.
 
(a)             The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the Transaction does not and will not violate or result
in a breach of any provision of, or constitute a default (or an event which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any Lien upon any of the properties or assets of Buyer under any of
the terms, conditions or provisions of (i) the charter or bylaws of Buyer, (ii)
any statute, law, ordinance, rule, regulation, judgment, decree, order,
injunction, writ, permit or license of any court or Governmental Authority
applicable to Buyer or any of its properties or assets, or (iii) any note, bond,
mortgage, indenture, deed of trust, license, franchise, permit, concession,
contract, lease or other instrument, obligation or agreement of any kind to
which Buyer is now a party or by which Buyer or any of their properties or
assets may be bound or affected.
 
(b)             No declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority is necessary
for the execution and delivery of this Agreement by Buyer or the consummation by
Buyer of the Transaction.
 
Section 2.2      No Brokers. Buyer has incurred no obligation or liability for
brokers’ or finders’ fees relating to the matters provided for in this Agreement
which will be the responsibility of Shareholder, and any such obligation or
liability that might exist shall be the sole obligation of Buyer.
 
Section 2.2      No Distribution. Buyer is acquiring the Shares for its own
account and not with the intent to make a distribution in violation of the
Securities Act of 1933 as amended (and the rules and regulations pertaining
thereto) or in violation of any other applicable securities laws, rules or
regulations.
 
Section 2.3      Knowledge and Experience. Buyer has (and had prior to
negotiations regarding the Shares) such knowledge and experience in the
ownership and the operation of oil and gas companies and financial and business
matters as to be able to evaluate the merits and risks of an investment in the
Assets. Purchaser is able to bear the risks of an investment in the Shares and
understands the risks of, and other considerations relating to, a purchase of
the Shares.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SHAREHOLDER
 
Shareholder represents and warrants to Buyer that as of the date hereof and as
of the Closing:
 
 
2

 
 
Section 3.1. Organization and Qualification. The Shareholder and each Company is
a corporation duly organized, validly existing and in good standing under the
laws of their state of formation indicated in this Agreement and each has the
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted. The
Companies are duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the properties owned, leased, or
operated by it or the nature of the business conducted by it makes such
qualification necessary, each of which jurisdiction is listed in Schedule 3.1.
True, accurate and complete copies of the Charter Documents of the Companies, in
each case as in effect on the date hereof, including all amendments thereto,
have heretofore been delivered to Buyer.
 
Section 3.2. Capitalization. The Shareholder owns the Shares, free and clear of
Liens. The Shares are duly and validly issued, fully paid, and nonassessable.
The Shares are the only issued and outstanding equity stock of the Companies.
Neither the Companies nor the Shareholder are a party to any option, warrant,
purchase right, conversion right, commitment or other Contract that could
require the Companies or the Shareholder to issue, sell, transfer, or otherwise
dispose of any shares of stock of the Companies. There is no voting trust,
proxy, or other agreement or understanding with respect to the voting of any
stock of the Companies. Notwithstanding any other provision of this Agreement to
the contrary, Seller and the Companies may enter into such re-capitalization
transactions as are necessary to reorganize the Companies and eliminate
inter-company liabilities provided that the re-capitalization transactions shall
not be detrimental to the financial position of the Companies or otherwise to
the Purchaser.
 
Section 3.3. Subsidiaries. Neither Company owns any stock or equity interests in
any other entity.
 
Section 3.4. Authority; Non Contravention; Approvals.
 
(a) The Shareholder has full power and authority to execute and deliver this
Agreement and to consummate the Transaction. This Agreement has been duly
executed and delivered by the Shareholder, and, assuming the due authorization,
execution and delivery hereof by Buyer, constitutes a valid and legally binding
agreement of Shareholder, enforceable against him in accordance with its terms,
except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally and (ii) general equitable
principles.
 
(b) The execution and delivery of this Agreement by Shareholder and the
consummation by Shareholder of the Transaction does not and will not violate or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any Lien, upon any of the properties or assets of Companies under
any of the terms, conditions or provisions of (i) the Charter Documents of the
Companies entity, (ii) any statute, law, ordinance, rule, regulation, judgment,
decree, order, injunction, writ, permit or license of any court or Governmental
Authority applicable to the Companies or any of their respective properties or
assets, or (iii) any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, or any Operating Agreement.
 
Section 3.5. Limited Activity. Neither Company owns any real estate. The only
Liabilities of the Companies as at the date hereof are listed on Schedule 3.5.
The only activity of each Company is to act as a bonded operator with the Bureau
of Land Management, New Mexico State Land Office, or the New Mexico Oil
Conservation Division of oil and gas properties whose record title interests are
owned by MMI and CMI.
 
 
3

 
 
Section 3.6. Personal Property.
 
(a) Schedule 3.6(a) lists each material item of equipment, machinery, furniture,
trucks, trailers and other rolling stock and each other item of tangible
personal property (the “Personal Property”).
 
(b) Except as set forth on Schedule 3.6(b), (i) the Companies have good title to
all Personal Property free and clear of all Liens, and (ii) the Personal
Property is in good operating condition, free of any defects.
 
Section 3.7. Labor, Benefit and Employment Agreements. The Companies do not have
any employees.
 
Section 3.8. Litigation. There are no claims, suits, actions, investigations, or
proceedings pending or, to the Knowledge of the Shareholder, threatened against
or relating to the Companies, before any court, Governmental Authority, or any
arbitrator. Neither the Shareholder nor the Companies are subject to any
judgment, decree, injunction, rule or order of any court or Governmental
Authority.
 
Section 3.9. No Violation of Law. Neither Company is in violation, in any
material respect, of or has not been given written notice or been charged with
any violation of, any law, statute, order, rule, regulation, ordinance or
judgment (including, without limitation, any applicable Environmental Law, as
hereinafter defined) of any Governmental Authority. No investigation or review
by any Governmental Authority with respect to either Company is pending or
threatened, nor has any Governmental Authority indicated an intention to conduct
the same. The Companies have all permits (including without limitation
environmental Permits, licenses, franchises, variances, exemptions, orders and
other governmental authorizations, necessary to conduct its business as
presently conducted (collectively, the “Company Permits”). Neither Company is in
violation, in any material respect, of the terms of any Company Permits. The
consummation of the Transaction will not cause the Companies to lose for any
period its right or ability to conduct its business pursuant to the Company
Permits.
 
Section 3.10.   Insurance Policies. Schedule 3.10 sets forth a true and accurate
list and summary of current insurance coverage or information concerning any
self-insurance program with respect to either of the Companies. The Companies
have not received written notice from any current insurance carrier of the
intention of such carrier (a) to discontinue any material insurance coverage
afforded to the Companies, or (b) to materially increase the premium costs of
such insurance.
 
Section 3.11.   Taxes. Except as disclosed on Schedule 3.11:
 
(a) all Tax Returns required to be filed by the Companies have been duly and
timely filed with the appropriate Governmental Authority and all such Tax
Returns are correct and complete in all material respects;
 
(b) all Taxes for which the Companies have liability have been timely paid in
full and all Tax withholding and deposit requirements imposed on or with respect
to the Companies (including with respect to any payments to its employees) have
been satisfied;
 
(c) no assessment, deficiency or adjustment has been asserted, proposed or
threatened in writing with respect to any Taxes due from or Tax Returns required
to be filed by the Companies; the Companies are not currently under audit or
examination by any Governmental Authority with respect to any Taxes or Tax
Returns; there are no Liens on any of the Company Assets that arose in
connection with any failure (or alleged failure) to pay any Tax; and no claim
has ever been made by a Governmental Authority in a jurisdiction in which the
Companies do not file Tax Returns that it is or may be required to file a Tax
Return in that jurisdiction; and
 
 
4

 
 
(d) true, correct and complete copies of all Tax Returns filed by the Companies
during the past three years, and all correspondence to the Companies from, or
from the Companies to, a Governmental Authority relating to such Tax Returns or
Taxes due from the Companies, have been made available to Buyer.
 
Section 3.12. Contracts. Schedule 3.12 lists the agreements pursuant to which
either of the Companies is operating the oil and gas assets of other parties
(the “Operating Agreements”). There are no agreements to which the Companies are
a party with respect to which any party thereto (including the Companies), is
subject to any performance obligations subsequent to the Closing other that the
Operating Agreements. True and complete copies (including all amendments) of
each Operating Agreement have been provided to Buyer. Except as disclosed on
Schedule 3.12: (i) each Operating Agreement is the legal, valid obligation of
the Companies and, to the Knowledge of the Shareholder, each other Person party
thereto, binding and enforceable against the Companies and, to the Knowledge of
the Shareholder, each other Person party thereto except as limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
transfer, and similar laws affecting the rights and remedies of creditors
generally and general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity; (ii) no
Operating Agreement has been terminated, and neither the Companies nor, to the
Knowledge of the Shareholder, any other Person is in material breach or default
thereunder, and, to the Knowledge of the Shareholder, no event has occurred that
with notice or lapse of time, or both, would constitute a material breach or
default, or permit termination, modification in any manner adverse to the
Companies or acceleration thereunder; (iii) no party to any Operating Agreement
has asserted or has any right to offset, discount or otherwise abate any amount
owing under any Operating Agreement except as expressly set forth in such
Operating Agreement; and (iv) there are no waivers regarding any Operating
Agreement that have not been disclosed in writing to Buyer.
 
Section 3.13. Bank Accounts. Schedule 3.13 sets forth each bank, savings
institution and other financial institution with which the Companies have an
account, credit card, or safe deposit box and the names of all persons
authorized to draw thereon or to have access thereto. Except as disclosed on
Schedule 3.13, the Companies have not given any revocable or irrevocable powers
of attorney or similar grant of authority to any Person relating to its business
for any purpose whatsoever.
 
Section 3.14. Restricted Cash. As at the date hereof the Company has $2,315,636
in the accounts listed on Schedule 3.14-1 (the “Restricted Cash”). The balance
of the Restricted Cash at Closing will at least equal such amount. The
restrictions and encumbrances that are applicable to the Restricted Cash are set
forth on Schedule 3.14-2.
 
Section 3.15. Disclosure. No representation or warranty made by the Shareholder
in this Article III contains any untrue statement of a material fact, or omits
to state a material fact necessary to make such representation or warranty, in
light of the circumstances in which it is made, not misleading.
 
ARTICLE IV
POST CLOSING ADJUSTMENT
 
Section 4.1.      Amount of Adjustments. The purchase price payable pursuant to
Section 2.1 of the PSA and the Stock Purchase Price (in the aggregate, the
“Total Purchase Price”) shall be subject to adjustment as follows:
 
 
5

 
 
(a) The Total Purchase Price shall be adjusted upward by the following:
 
(i) The amount of expenditures made by the Companies, MMI, and CMI (the “Seller
Parties”) that are attributable to the Assets after the Effective Time including
royalties, rentals and similar charges and expenses billed under applicable
operating agreements and all prepaid expenses related to the Wells (as defined
in the PSA);
 
(ii) An amount equal to the value of all Seller Parties’ net revenue interest in
the hydrocarbons in storage above the pipeline connections, exclusive of tank
bottoms, at the Effective Time, that is credited to the Wells and which stored
hydrocarbons have not been sold by Seller Parties, calculated using the actual
pricing received by Seller as posted and set forth in the Phillips 66 Sales
Statements for July 2018;
 
(iii) The amount of cash, other than the Restricted Cash, in the bank accounts
of the Companies as of the Effective Time; and
 
(iv) The receivables of the Companies as of the Effective Time with respect to
products produced from the Assets sold before the Effective Time.
 
(b) The Total Purchase Price shall be adjusted downward by the following:
 
(i)           The amount of the proceeds received by Seller Parties, if any,
that are attributable to the Assets after the Effective Time (net of any
royalties and any production, severance, sales or other similar taxes not
reimbursed to Seller by the purchaser of production);
 
(ii)           The accounts payable and other liabilities of the Seller Parties
attributable to periods prior to the Effective Time; and
 
(iii)           Seller’s estimated share of ad valorem taxes for 2018 through
the Effective Time pursuant to Section 10.1 of the PSA.
 
Section 4.2.     Post-Closing Settlement Statement. Within sixty (60) days
following Closing, Seller shall prepare and deliver to Purchaser a final,
post-closing settlement statement consistent with the provisions of Section 4.1.
Purchaser and Seller will in good faith negotiate to resolve all disputes
associated with the post-closing settlement statement within ninety (90) days
following Closing, and any adjustments from the Purchase Price paid at Closing
shall be paid to the appropriate party by the obligated party. Notwithstanding
the foregoing, however, amounts owed to the Seller Parties (i) pursuant to
Section 4.1(a)(ii) of this Agreement shall be paid within three business days of
Closing and (ii) amounts owed to the Seller Parties pursuant to Section 4.1(a)
(iv) of this Agreement shall be paid within three business days of the receipt
by the Companies of the payment for the purchase of August 2018 production,
based on the actual product prices applicable thereto at the time of sale in
August 2018 as posted and set forth in the Phillips 66 Sales Statements for
August 2018.
 
ARTICLE V
SURVIVAL; INDEMNIFICATION
 
Section 5.1.      Indemnification by the Shareholder. The Shareholder shall
indemnify Buyer, and its Affiliates (including its respective officers,
directors, employees and agents) (a “Buyer Indemnified Party”) against, and hold
each of them harmless from and against, any Damages suffered, paid, or incurred
by the Buyer Indemnified Party as a result of (a) any inaccuracy or breach of
any of the representations and warranties made by or on behalf of the
Shareholder in Article III of this Agreement (in each case without regard to any
qualification as to materiality) (the “Representation Indemnity”), (b) any
violation or breach by Shareholder of or default by a Shareholder under the
terms of this Agreement, (c) Pre-Closing Taxes, and (d) Liabilities arising from
the operations of the Companies prior to the Effective Time.
 
 
 
6

 
 
Section 5.2.      Indemnification by Buyer. Buyer will indemnify, protect and
defend each Shareholder against, and hold the Shareholder harmless from and
against, any and all Damages suffered, paid, or incurred by such Shareholder as
a result of (a) any inaccuracy or breach of the representations and warranties
made by or on behalf of Buyer in Article II of this Agreement (in each case
without regard to any qualification as to materiality), (b) any violation or
breach by Buyer of or default by Buyer under the terms of this Agreement, and
(c) Liabilities arising from the operations of the Companies after the Effective
Time.
 
Section 5.3.      Limitations. The representations and warranties of Shareholder
set forth in Article III shall survive Closing for a period of two years.
Shareholder shall have no liability pursuant to the Representation Indemnity
until the aggregate amount of damages suffered as a result of all breaches of
representations and warranties exceeds $25,000 (the “Threshold”), in which case
indemnification shall be made by Shareholder including damages up to that
amount. The maximum liability of Shareholder pursuant to the Representation
Indemnity shall be $1,000,000 (the “Cap”). The Threshold and Cap shall be
reduced to the extent damages are paid by MMI or CMI pursuant to the Article IV
of the PSA.
 
Section 5.4.      Assumption of Liability. From and after the Effective Time,
Purchaser agrees to and will assume all surface, plugging and abandonment, and
other Environmental Liabilities of whatsoever kind and nature as to the Assets
whether from ownership, operation, use or contract. Purchaser acknowledges that
there may exist obligations to surface owners or tenants of the surface, such as
grazing lessees, of the subject lands to negotiate and execute a surface use and
compensation agreement in compliance with the New Mexico Surface Owner’s
Protection Act, which obligation may include providing notice of Purchaser’s oil
and gas operations and non-oil and gas operations. After the Effective Time,
SHAREHOLDER GIVES NO WARRANTY AS TO ITS COMPLIANCE WITH STATE OR FEDERAL
GOVERNMENTAL ENTITIES OR REGULATIONS PERTAINING TO ENVIRONMENTAL COMPLIANCE OR
PLUGGING LIABILITY AND ADDITIONALLY GIVES NO WARRANTY AS TO THE CONDITION OF THE
SURFACE OR OTHER ENVIRONMENTAL LIABILITIES AND PURCHASER ACKNOWLEDGES IT IS
ACQUIRING THE ASSETS IN AN EXISTING “AS IS” AND “WHERE IS” CONDITION.
 
Section 5.5       Indemnification. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, FROM AND AFTER THE EFFECTIVE TIME PURCHASER AGREES TO
AND WILL INDEMNIFY, DEFEND AND HOLD HARMLESS SHAREHOLDER FROM AND AGAINST ANY
AND ALL CLAIMS, LIABILITIES, LOSSES, COSTS AND EXPENSES (INCLUDING COURT COSTS
AND REASONABLE ATTORNEYS’ FEES) THAT ARE ATTRIBUTABLE TO (I) ENVIRONMENTAL
LIABILITIES ARISING FROM SELLER’S OWNERSHIP, OPERATION, OR USE OF THE ASSETS
COVERED BY THE PSA, (II) PLUGGING AND ABANDONING ALL WELLS NOW OR HEREAFTER
LOCATED ON THE LANDS INCLUDED IN THE ASSETS, (III) ANY AND ALL COSTS INCIDENT TO
SUCH PLUGGING AND ABANDONMENT, (IV) ANY ASSET RETIREMENT OBLIGATIONS ASSOCIATED
WITH THE ASSETS, AND (V) ALL CLAIMS PERTAINING TO RESTORATION OF THE SURFACE OR
ENVIRONMENTAL CLAIMS. THIS SECTION 5.5 SHALL SURVIVE THE EFFECTIVE TIME. THE
DEFENSE, INDEMNIFICATION, HOLD HARMLESS AND RELEASE PROVISIONS PROVIDED FOR IN
THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, COSTS,
EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE
GROSS, SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY.
SELLER AND PURCHASER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS
NEGLIGENCE RULE AND IS CONSPICUOUS.
 
 
 
7

 
 
ARTICLE VI
DEFINITIONS AND RULES OF CONSTRUCTION
 
Section 6.1.      Definitions; Rules of Construction.
 
(a) All article, section, schedule and exhibit references used in this Agreement
are to articles, sections, schedules and exhibits to this Agreement unless
otherwise specified. The schedules and exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.
 
(b) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neutral
genders and vice versa. The term “includes” or “including” shall mean “including
without limitation.” The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular section or article
in which such words appear.
 
(c) The Parties acknowledge that each Party and its attorney has reviewed this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, shall not be applicable to the construction
or interpretation of this Agreement.
 
(d) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
(e) Except as specifically provided otherwise in this Agreement, all accounting
terms used herein that are not specifically defined shall have the meanings
customarily given them pursuant to GAAP.
 
Section 6.2.     Definitions. For purposes of this Agreement:
 
“Affiliates” means a Person controlling, controlled by, or under common control
with, the Person to whom the reference is made.
 
“Business Days” means any day other than a Saturday, Sunday or legal holiday
under the laws of the United States or the State of Texas.
 
“Charter Documents” means, with respect to a Person, the organizational
documents that govern such Person pursuant to its jurisdiction of formation or
organization, including as applicable, certificates or articles of
incorporation, certificates or articles of formation, bylaws, limited liability
company operating agreements, regulations, partnership or limited partnership
agreements, and similar instruments.
 
“Claim” means any and all claims, causes of action, demands, lawsuits, suits,
proceedings, governmental investigations or audits and administrative orders.
 
“Company Assets” means all of the assets, whether real, personal (tangible or
intangible) or mixed, owned or leased by the Companies.
 
 
8

 
 
“Contract” means any legally binding obligation or agreement, whether or not
reduced to writing, and specifically including, without limitation, any client
or customer agreement, note, bond, mortgage, lease of real or personal property
(including, without limitation, automobile, vehicle and other equipment leases),
license and other instrument.
 
“Damages” means any loss, damage, injury, Liability, claim, demand, settlement,
judgment, award, fine, penalty, Tax, fee (including any reasonable legal fee,
expert fee, accounting fee or advisory fee), charge, cost (including any cost of
investigation) or expense of any nature, but will not include (i) any
consequential damages, (ii) any exemplary or speculative damages, or (iii) any
punitive damages except, in the case of clauses “(i)” through “(iii)” of this
definition, such damages relate to or arise out of a Third-Party Claim in which
case, such damages shall constitute “Damages.”
 
“Environmental Laws” shall mean any and all applicable laws, rules and
regulations pertaining to the safety, health or conservation or protection of
the Assets, the environment, wildlife, or natural resources in effect in any and
all jurisdictions in which the Assets are located, including, without
limitation, the Clean Air Act, as amended, the Federal Water Pollution Control
Act, as amended, the Safe Drinking Water Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended (“CERCLA”),
the Superfund Amendments and Reauthorization Act of 1986, as amended (“SARA”),
the Resource Conservation and Recovery Act, as amended (“RCRA”), the Hazardous
and Solid Waste Amendments Act of 1984, as amended, the Toxic Substances Control
Act, as amended, the Occupational Safety and Health Act, as amended (“OSHA”),
and any applicable state, tribal, or local counterparts
 
“Environmental Liabilities” means any condition that exists with respect to the
air, land, soil, surface, subsurface strata, surface water, ground water or
sediments which causes an Asset to be subject to fine, liability, clean-up or
remediation under any of the Environmental Laws.
 
“GAAP” means generally accepted accounting principles, consistently applied, of
the United States of America, as applicable.
 
“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any agency, natural Person or other entity exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government.
 
“Knowledge of the Shareholder” means (i) the actual knowledge of the
Shareholder, and/or (ii), the knowledge that the Shareholder would be expected
to have if he had conducted a reasonable inquiry of those individuals within the
Company who had responsibility over the subject matter at issue.
 
“Liabilities” means all damages, liabilities or obligations of any nature
whatsoever, whether absolute or contingent, due or to become due, accrued or
unaccrued, known or unknown, or otherwise, including indebtedness for money
borrowed, accounts payable, liabilities imposed by law and/or Governmental
Authorities BUT SPECIFICALLY EXCLUDES all Environmental Liabilities.
 
“Liens” means all mortgages, restrictions, liens, pledges, charges, claims,
options, calls, or encumbrance of any nature whatsoever.
 
“Party” means any one of the Parties.
 
“Parties” means Buyer and the Shareholder.
 
 
9

 
 
“Person” means any natural person, firm, general or limited partnership,
association, corporation, limited liability company, company, trust, other
organization (whether or not a legal entity), public body or government,
including any Governmental Authority.
 
“Pre-Closing Taxes” means any Taxes of the Companies attributable to any
Pre-Closing Taxable Period. In the case of any Taxes that are payable with
respect to any Straddle Period, the portion of any such Taxes that are
attributable to the Pre-Closing Taxable Period is (i) in the case of any
property or ad valorem Taxes or other Taxes determined without regard to income,
receipts or transactions occurring on a specific date, deemed to be the amount
of such Tax for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the portion of the Straddle Period
up to and including the Closing Date and the denominator of which is the number
of days in the entire Straddle Period, and (ii) in the case of all other Taxes,
deemed equal to the amount which would be payable as computed on a
“closing-of-the-books” basis if the relevant Straddle Period ended on and
included the Closing Date; provided, however, that exemptions, allowances or
deductions that are calculated on an annual basis (including depreciation and
amortization deductions) shall be allocated between the portion of the Straddle
Period up to and including the Closing Date and the remainder of such Straddle
Period in proportion to the number of days in each period. Any franchise Tax or
other Tax providing the right to do business for a specified period shall be
allocated to the taxable period during which the income, operations, assets or
capital comprising the base of such Tax is measured, regardless of whether the
right to do business for another period is obtained by the payment of such Tax.
 
“Pre-Closing Taxable Period” means any taxable period ending on or before the
Closing Date and that portion of any Straddle Period up to and including the
Closing Date.
 
“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.
 
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not.
 
“Tax Return” means a return, declaration of estimated Tax, Tax report or
information return relating to any Taxes with respect to the applicable Person
or their income, assets or operations.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1.     Remedies. If any legal action or other proceeding is brought
for the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing Party or Parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding in addition to any other relief to which it or he may be entitled at
law or equity.
 
 
10

 
 
Section 7.2.    Notices. All notices, consents, demands or other communications
required or permitted to be given pursuant to this Agreement shall be deemed
sufficiently given: (i) when delivered personally during a business day to the
appropriate location described below or telefaxed to the telefax number
indicated below (with confirmation of transmission), or (ii) five (5) Business
Days after the posting thereof by United States first class, registered or
certified mail, return receipt requested, with postage fee prepaid and
addressed:
 
If to Buyer:
Pacific Energy Development Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, CA 94506
Attention: Clark Moore
Fax: (510) 743-4262
Email: cmoore@pacificenergydevelopment.com
 
With a copy to:
Casey W. Doherty, Sr.
 
Doherty & Doherty LLP
 
1717 St. James Place, Suite 520
 
Houston, Texas 77056
 
Fax: (713) 572-1001
 
 
If to the Shareholder:
Hunter Oil Production Corp.
 
1040 West Georgia Street Suite 940
Suite 940
Vancouver, B.C. V6E 4H1 CA
 
Attention: Corporate Secretary
Fax: (604) 485-8509
Email: corpsec@hunteroil.com

 
Section 7.3.     Successors. This Agreement shall be binding upon each of the
Parties upon their execution, and inure to the benefit of the Parties and their
respective successors and assigns. Specifically, but not by way of limitation,
Buyer shall be permitted to assign and transfer all or any portion of its rights
hereunder to any Affiliate of Buyer provided that Buyer continues to be an
obligor with respect to such assigned obligations following such assignments.
 
Section 7.4.     Severability. In the event that any one or more of the
provisions contained in this Agreement or in any other instrument referred to
herein, shall, for any reason, be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement or any such other instrument.
 
Section 7.5.     Section Headings. The section headings used herein are
descriptive only and shall have no legal force or effect whatsoever. Except to
the extent the context specifically indicates otherwise, all references to
articles and sections refer to articles and sections of this Agreement, and all
references to the exhibits and schedules refer to exhibits and schedules
attached hereto, each of which is made a part hereof for all purposes.
 
Section 7.6.     Gender. Whenever the context so requires, the masculine shall
include the feminine and neuter, and the singular shall include the plural and
conversely.
 
 
11

 
 
Section 7.7.     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, U.S.A., applicable
to agreements and contracts executed and to be wholly performed there, without
giving effect to the conflicts of laws principles thereof. Exclusive venue for
any legal or equitable action relating to this Agreement or the Transaction
shall lie in Harris County, Texas.
 
Section 7.8.     Multiple Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original.
 
Section 7.9      Waiver. Any waiver by any Party to be enforceable must be in
writing and no waiver by any Party shall constitute a continuing waiver.
 
Section 7.10.   Entire Agreement. This Agreement and the other agreements
referred to herein set forth the entire understanding of the Parties relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the Parties relating to the subject
matter hereof and thereof..
 
Section 7.11.   Termination. The obligations of the Parties to close the
Transaction shall terminate upon the termination of the obligations of the
parties to the PSA to close the transactions contemplated thereunder.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
12

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first set forth above.
 
BUYER:
 
PACIFIC ENERGY DEVELOPMENT CORP.
 
By:            
/s/ Simon Kukes
Name:              

Dr. Simon Kukes
Title:                

Chief Executive Officer
 
 
SHAREHOLDER:
 
HUNTER OIL PRODUCTION CORP.
 
By:            
/s/ Al. H. Denson
Name:      

Al H. Denson
Title:             

President
 
 
Signature page to Stock Purchase Agreement
 
 
13

 
 
EXHIBIT A
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Milnesand Minerals Inc. and Chaveroo Minerals
Inc., collectively, Seller, and Pacific Energy Development Corp., as Purchaser.
 
 
WIRE INSTRUCTIONS
 
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A to Stock Purchase Agreement
 
 
14

 
 
Schedule 3.1
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
JURISDICTIONS
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

 
 
Schedule 3.5
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
LIABILITIES
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
16

 
 
Schedule 3.6(a)
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
TANGIBLE PERSONAL PROPERTY
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
17

 
 
Schedule 3.6(b)
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
ENCUMBRANCES
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
18

 
 
Schedule 3.10
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
INSURANCE POLICIES
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
19

 
 
Schedule 3.11
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
TAXES
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
20

 
 
Schedule 3.12
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
OPERATING AGREEMENTS
 
 
- redacted -
 
 
OTHER AGREEMENTS
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
21

 
 
Schedule 3.13
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
BANK ACCOUNTS
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
22

 
 
Schedule 3.14-1
 
Attached to and made a part of that certain Share Purchase Agreement dated as of
August 1, 2018, by and between Hunter Oil Production Corp, as Seller, and
Pacific Energy Development Corp., as Purchaser.
 
RESTRICTED CASH ACCOUNTS
 
- redacted -
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
23
